PER CURIAM.
This appeal .occurs upon denial of appellant’s motion to vacate and set aside a sentence imposed after conviction of Breaking and Entering with Intent to Commit a Felony. Appellant’s motion was based' upon an alleged denial of the right to counsel and contained factual allegations as to the circumstances surrounding his conviction and sentencing which sufficed to state a prima facie case for relief. See King v. State, Fla.App.1963, 157 So.2d 440.
Upon receipt of the motion, the able trial judge caused the court reporter’s notes of the hearing at which conviction and sentencing occurred to be transcribed and, after considering these and the remaining “files and records in the cause,” entered a comprehensive order detailing, with appropriate references, all of the circumstances disclosed by the record. Copies of all record entries and the transcription of the-*896reporter’s notes were attached to the order. This order concludes:
“ * * * [T]he Court finds that the Defendant was in truth and in fact represented by L. Clayton Nance at the time of said sentencing, as reflected by the Court Reporter’s notes and was represented at all other stages before this Court as reflected by the Minutes of the Court, and upon consideration thereof, it is the finding of the Court that the files and records herein conclusively show that the Prisoner is entitled to no relief, and it is, therefore
“ORDERED and ADJUDGED that Defendant’s said Petition be, and the same is hereby denied.”
We find no error in this finding or the disposition of cause and, with appropriate recognition of the commendable procedure employed in the trial court, affirmed.
Affirmed.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.